DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
a) In claim 20 line 1, change the dependency from “8” to --19--

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-20 are:
Regarding claims 1-12, the prior art does not teach or fairly suggest in combination with the other claimed limitations a color change kit for an electrical wiring device, the color change kit comprising: an elongated recessed separator having a top surface, a bottom surface, a wall surface, and being positioned within the opening and below the top perimeter surface, extending along an axis parallel to the length of the bezel, wherein the 
Regarding claims 13-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical wiring device, comprising: an elongated recessed separator having a top surface and a bottom surface and being positioned within the opening and below the top perimeter surface, extending along an axis parallel to the length of the bezel, wherein the elongated recessed separator is configured to split a portion of the opening into a first aperture and a second aperture.
These limitations are found in claims 1-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



February 23, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848